Name: Council Regulation (Euratom, ECSC, EEC) No 2126/86 of 7 July 1986 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 9 . 7. 86 Official Journal of the European Communities No L 187/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 2126/86 of 7 July 1986 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (ECSC, EEC, Euratom) No 3580/85 (2), and in parti ­ cular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Article 1 1 . With effect from 1 January 1985, the weighting applicable to the remuneration of officials and other servants employed in the country named below shall be as follows : Algeria 201,3 2. With effect from 1 May 1985, the weighting appli ­ cable to the remuneration of officials and other servants employed in the country named below shall be as follows : Brazil 256,0 3 . With effect from 1 July 1985, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Having regard to Council Decision 8 1 / 1 061 /Euratom, EEC, ECSC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), Having regard to the proposal from the Commission, Brazil 75,6Switzerland 142,1 Algeria 202,6 Egypt 354,2 Lebanon 70,8 4. With effect from 1 November 1985, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Whereas, since the cost of living increased substantially in several countries in which officials and other servants of the Communities are employed in the second half of 1985, the weighting applicable to the remuneration and pensions of officials and other servants pursuant to Regu ­ lation (ECSC, EEC, Euratom) No 3580/85 should be adjusted with effect from 1 January 1986, from 1 November and from 16 November 1985 in certain coun ­ tries where the increase in the cost of living was particu ­ larly high ; Greece Brazil Lebanon Israel Turkey Yugoslavia 106,3 118,1 80,4 191.2 102,6 120.3Whereas the weightings applicable to Algeria, Brazil , Egypt, Lebanon and Switzerland should be adjusted retro ­ actively in line with the figures now available for these countries, 5 . With effect from 16 November 1985, the weighting applicable to the remuneration of officials and other servants employed in the country named below shall be as follows : Chile 136,2 (') OJ No L 56, 4 . 3 . 1968 , p . 1 . 0 OJ No L 343, 20 . 12. 1985, p. 1 . P) OJ No L 386, 31 . 12. 1981 , p . 6 . No L 187/2 Official Journal of the European Communities 9 . 7 . 86 6. With effect from 1 Janaury 1986, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Article 2 1 . With effect from 1 January 1986, the weighting applicable to the pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 (') shall be as follows : Italy 159,0 2. With effect from 27 January 1986, this provision shall no longer apply. Article 3 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. Italy (except Varese) 101,5 Spain 105,7 Portugal 88,8 Venezuela 103,4 Australia 141,0 India 152,9 Morocco 108,4 Tunisia 122,0 Syria 192,2 7 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1986. For the Council The President N. LAWSON (') OJ No L 20 , 26 . 1 . 1980, p. 1 .